Appeal by defendant, from a judgment of the Supreme Court, Queens County, rendered March 11, 1974, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence in accordance with section 70.06 (subd 3, par [d]; subd 4) of the Penal Law. Judgment affirmed. The statute governing sentencing of second felony offenders does not violate defendant’s right to equal protection of the laws. The constitutionality of such statutes has long been established (see People v Brown, 54 AD2d 585; People v Butler, 46 AD2d 422). Cohalan, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.